DETAILED ACTION
	In Election filed on 12/15/2021 Claims 1- 20 are pending. Claims 12- 20 are withdrawn based on restriction/election requirement. Claims 1- 11 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12- 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.
Applicant’s election without traverse of claims 1- 11 in the reply filed on 12/15/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2- 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
proximate” in claim 2 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3- 4 are rejected by virtue of depending on an indefinite claim.

Claim 11 recites “a sock material spool containing a length of breather sock in tubular form” and “a film material spool containing a length of film in tubular form.” However, the original specification depicts the breather sock and film in a flattened form while in the respective spools. See e.g., Fig. 6, 21 and paragraphs [0071, 0088] of the instant specification. Furthermore, much of the function of the sock and film application assemblies is to expand the flattened sock or film into tubular form. Therefore, claiming the sock or film as being “in tubular form” while on the spool appears contrary to the specification and drawings. For the sake of compact prosecution, the limitations are interpreted as a sock or film material spool capable of containing a length of sock or film in a flattened form which can later transform into a tubular form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0032370 A1 (“Kamata”).
	Regarding claim 1, Kamata teaches a system for automated preparation of a mandrel for use in composite stringer manufacturing, comprising:
	a chute (17) having a chute inlet and a chute outlet and configured to receive a mandrel (11 and/or 12) having a mandrel length ([0050] and Fig. 6);
	one or more feeder mechanisms configured to move the mandrel into the chute inlet and through the chute (Fig. 7 and [0050] feed rollers 19 which feed the assembled tube into extruder 18);
	a sock application assembly configured to progressively apply a breather sock in tubular form over the mandrel length as the mandrel exits the chute outlet (Fig. 6 and [0050] as the tube exits the ring 17, a mesh layer in tubular form is applied thereon); and
	a film application assembly configured to progressively apply a film in tubular form over the breather sock covering the mandrel exiting the sock application assembly and thereby forming a film-sock-mandrel assembly (Fig. 7 and [0050] teach an extruder 18 which applies a tubular layer 4 onto mesh layer 5, see Fig. 1 for configuration of tube 1. See also [0064- 0066]).
	Kamata does not explicitly teach a U-shaped chute.


Regarding claim 10, Kamata teaches the film is a shrink wrap film, and the system further comprises: a heat shrink device located downstream of the film application assembly and configured to apply heat to the shrink wrap film of the film-sock-mandrel assembly in a manner causing the shrink wrap film to shrink and compress the breather sock against the mandrel side surfaces of the mandrel [0064- 0066].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0032370 A1 (“Kamata”) in view of USP 3068133 (“Cilker”) and USP 4054474 (“Collins”)
Regarding claim 11, Kamata teaches a system for automated preparation of a mandrel for use in composite stringer manufacturing, comprising:
a chute (17) having a chute inlet and a chute outlet and configured to receive a mandrel (11 and/or 12) having a mandrel length ([0050] and Fig. 6);
one or more feeder mechanisms configured to move the mandrel into the chute inlet and through the chute (Fig. 7 and [0050] feed rollers 19 which feed the assembled tube into extruder 18);
a sock application assembly configured to progressively apply a breather sock in tubular form over the mandrel length as the mandrel exits the chute outlet (Fig. 6 and [0050] as the tube exits the ring 17, a mesh layer in tubular form is applied thereon); and
	a film application assembly configured to progressively apply a film in tubular form over the breather sock covering the mandrel exiting the sock application assembly and thereby forming a film-sock-mandrel assembly (Fig. 7 and [0050] teach an extruder 18 which applies a tubular layer 4 onto mesh layer 5, see Fig. 1 for configuration of tube 1. See also [0064- 0066]).
Kamata does not explicitly teach a U-shaped chute.
However, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the chute of Kamata to be angled or bent in a U-shape motivated by reducing the length of the overall system. 
Cilker teaches a sock application assembly having a sock material spool containing a continuous length of breather sock in tubular form (Fig. 1 and Col. 3 lines 40- 52 teach supply spools which are capable of introducing fibrous material to make a tubular sock).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the system of Kamata to incorporate a sock material spool as taught by Cilker motivated by continuously supplying sock material to form a tubular sock.
Collins teaches a film application assembly having a film material spool capable of containing a length of film in a flattened form which can later transform into a tubular form (Fig. 1 teaches a roll 16 from while plastic film 14 is dispensed).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the film application assembly of Kamata with the film application assembly having a spool as taught in Collins because this is a substitution of equivalent elements yielding predictable results. Both teach applying a heat-shrinkable film around a core (Kamata – [0064- 0066]; Collins – Col. 3 lines 31- 38)

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
s 2- 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest the sock application assembly comprises: a sock baton having a baton outer surface and configured to be translated into engagement with the chute outlet; one or more feeder mechanisms configured to engage the breather sock at the sock baton and draw the breather sock from a sock material spool and pull the breather sock over the sock baton and onto the sock reservoir as recited in claim 2.
Kamata arguably teaches a sock reservoir comprising a lengthwise section of the chute proximate the chute outlet and having a reservoir outer surface capable of receiving a gathered arrangement of the breather sock in a sock length that is at least as long as the mandrel length (Fig. 6 and [0050] as the tube exits the ring 17, a mesh layer in tubular form is applied thereon). However, Kamata does not teach or suggest a sock baton having a baton outer surface and configured to be translated into engagement with the chute outlet; one or more feeder mechanisms configured to engage the breather sock at the sock baton and draw the breather sock from a sock material spool and pull the breather sock over the sock baton and onto the sock reservoir. A few references (e.g., USP 3686744 Fig. 3 ovoids 13 and 17, USP 5867824 Fig. 2, USP 4078957 Fig. 6) appear to describe baton-like structures in similar technical fields. However, none of the prior art teaches or suggests a sock baton configured to be translated into engagement with a chute outlet and feeder mechanisms configured to engage a sock at the sock baton, draw the sock from a sock spool, and pull the sock over the baton and onto the reservoir. 

s 5- 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest a film collar located downstream of the chute outlet and having a collar outer surface; a pair of film side clamps each having a plurality of vacuum apertures for vacuum coupling the film side clamps respectively to opposing sides of the film drawn from a film material spool, the film side clamps being movable away from each other for maintaining a free end of the film in an open configuration for installation onto the collar outer surface; a film collar clamp configured to clamp the free end of the film against the collar outer surface prior to the mandrel exiting the film collar and entering the film; and a film cutting device configured to cut the film to a film length that is at least as long as the mandrel length as recited in claim 5.
The closest reference, US 2013/0086873 A1 (“Bahr”), teaches a film collar clamp configured to clamp a free end of the film against an outer surface (Figs. 1- 6 and [0019] heat chamber 19 clamps ends of film 26 against outer surface of bladder 28). However, Bahr nor any other prior art reference taken alone or together teaches or suggests a pair of film side clamps each having a plurality of vacuum apertures for vacuum coupling the film side clamps respectively to opposing sides of the film drawn from a film material spool, the film side clamps being movable away from each other for maintaining a free end of the film in an open configuration for installation onto the collar outer surface.
	
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0354337 A1, US 2021/0354403 A1, US 2006/0127635 A1, USP 4053343, USP 3700519, USP 11274015, USP 4788759, US 2016/0303347 A1, and USP 4867824.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744